Territory of Michigan, to wit—
The United States of America to the judges of the court of the district of Huron & Detroit—
Being Willing for Certain Reasons to be Certified on a Certain plaint, in our Court before you, against Gaget Tremblé at the Suit of Benjamin Woodworth, in a plea of trespass on the Case: we command you that the plaint aforesaid as fully & entirely, with all things touching it, as it Remains before you, by whatever names the Same Gaget Tremblé and the Same Benjamin Woodworth may be Called in the Same, to us without delay you Cause to be Certified and Sent in our Supreme Court, under your Seal, on the third monday in September next, together with this writ; that we may *312further Cause to be done therein as of right we Shall See fit to be done. Witness Augustus B. Woodward, Chief judge of our Said Supreme Court, at Detroit, the twenty ninth day of august one thousand eight hundred ten.
Peter Audrain elk. S.C.T.M.
In obedience to the above writ We do Certify and send to the Supreme Court of the territory of Michigan the plaint of Benjamin Woodworth against Gaget Tremble as full & entire, as we have it before us. Detroit the fifth day of September one thousand eight hundred ten.
Bond
Benjn Woodworth & O W Miller To Gazet Trombly
[Case 248, Paper 3]
Know all men by these presents that we Benj amin Woodworth and Oliver W. Miller of Detroit in the Territory of Michigan are held and firmly bound unto Gazet Trombly of Hamtramck Township in said Territory in the sum of one hundred dollars money of the United States to be paid to the said Gazet Trombly his certain atty his Executors administrators or assigns, to which payment well and truly to be made and done we bind ourselves and each of us byhimselfe our and each of our heirs Executors and administrators, by these presents signed with our hands and sealed with our seals at Detroit aforesaid this 30th day of August in the year of our Lord 1810—The condition of the above obligation is such that whereas the said Benjamin Woodworth hath this day sued out a certain writ of Certiorari from the Supreme Court of the Territory allowed by one of the judges thereof to remove a certain cause now pending & undetermined in the District Court of the District of Huron & Detroit into the said Supreme Court wherein the said Benjamin is plaintiff and the said Gazet is defendant in a certain plea of the case &c Now therefore if the said Benjamin Woodworth shall prosecute his said writ of certiorari to effect and abide the final judgment or decree thereon had then this obligation to be void otherwise to be and remain in full force and virtue—
Signed Sealed & Deld
In presence of—
E Brush
B Woodworth
O. W. Miller

[In the handwriting of Elijah Brush]